   Law Offices of Robert M. Wilson
 1 Robert M. Wilson, SBN: 122731
   770 L Street, Suite 950
 2 Sacramento, CA 95814
   Telephone: (916) 441-0888
 3 RWilson@BusinessCounsel.net

 4 ATTORNEYS FOR DEFENDANT
   MOHAMMAD ADNAN KHAN
 5
 6
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          Case No. 2:12-cr-00180 MCE
11
                                   Plaintiff,
12
13
                            v.                          AMENDED STIPULATION AND PROPOSED
14                                                      ORDER CONTINUING DATE FOR
   MOHAMMAD NAWAZ KHAN, AND                             RESENTENCING
15 MOHAMMAD ADNAN KHAN,
16 ,
                                   Defendants.
17
18
19
20
     Plaintiff, United States of America, by and through its counsel of record, and Defendants, by and
21
     through their counsel of record, hereby stipulate as follows: The judgment and resentencing date now set
22
     for October 10, 2019 be continued to November 14, 2019 at 10:00 a.m.
23
24 DATED: October 8, 2019                                /s/ Robert M. Wilson,
                                                         Attorney for Defendant,
25                                                       Mohammad Adnan Khan

26 DATED: October 8, 2019                                /s/ Timothy E. Warriner,
                                                         Attorney for Defendant,
27                                                       Mohammad Nawaz Khan
28
                                                        1

30
     DATED: October 8, 2019                             /s/ Heiko Coppola,
 1                                                      Assistant U.S.Attorney
 2                                                      Attorney for the United States of America

 3

 4                                              ORDER

 5         Pursuant to the above stipulation, the judgment and resentencing in this matter is continued from
 6
     October 10, 2019 to November 14, 2019 at 10:00 a.m.
 7
           IT IS SO ORDERED.
 8
     Dated: October 9, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       2

30
